Citation Nr: 1007629	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  05-31 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
residuals of a fracture of the right femur.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from June 1978 to July 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 RO rating decision 
that, in pertinent part, granted service connection and a 
noncompensable rating for residuals of a fracture of the 
right femur, effective June 3, 2003.  In January 2008, the 
Veteran testified at a Travel Board hearing at the RO.  

In April 2008, the Board, in pertinent part, remanded the 
issue of entitlement to a higher (compensable) rating for 
residuals of a fracture of the right femur for further 
development.  

A September 2009 RO decision increased the rating for the 
Veteran's service-residuals connected residuals of a fracture 
of the right femur to 10 percent, effective June 5, 2003.  
Since that grant does not represent a total grant of benefits 
sought on appeal, the claim for increase remains before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that a November 2008 VA orthopedic 
examination report included the examiner's opinion that the 
trauma that produced the Veteran's femur fracture also 
produced a knee injury which really did not become 
symptomatic until after the Veteran became really sober in 
2000.  The examiner noted that for no apparent reason other 
than one day doing some yard work, the Veteran ended up with 
a verified diagnosis of an anterior cruciate ligament 
deficient knee.  The examiner stated that a torn medial 
meniscus in a young forty-eight year old would only come from 
long term problems with instability of the knee.  The 
examiner reported that if it was not recognized or properly 
treated as far as its aggravation from leg shortening, the 
impact of the shortening would further exacerbate the 
degenerative changes which had developed in the knee.  The 
examiner specifically commented that he felt that without any 
other significant trauma, the motor vehicle accident in 1979 
caused with a reasonable medical certainly not only the femur 
fracture, but the injury to the knee.  The Board observes 
that the Veteran is solely service-connected for residuals of 
a fracture of the right femur.  He is not service-connected 
for a right knee disability.  The Board finds that VA 
examiner's opinion has raised the issue of entitlement to a 
right knee disability, to include as secondary to service-
connected residuals of a fracture of the right femur.  As 
that issue is not before the Board at this time, it is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

The Veteran's residuals of a fracture of the right femur are 
manifested by some limitation of motion and no more than 
impairment equivalent to malunion of the femur with slight 
knee or hip disability.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for residuals of a fracture of the right femur have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5250, 5251, 5252, 5253, 
5255, 5275 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in a June 2003 letter, the RO provided notice 
to the Veteran regarding what information and evidence is 
needed to substantiate the claim for service connection, and 
in May 2008 and June 2008 letters, the RO provided notice to 
the Veteran regarding what information and evidence is needed 
to substantiate the claim for a higher rating, as well as 
what information and evidence must be submitted by the 
Veteran, what information and evidence will be obtained by 
VA, and the need for the Veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  The May 2008 and June 2008 letters (noted above) also 
advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  The case was last 
readjudicated in September 2009.  

Additionally, the Board notes that this appeal arises from 
the Veteran's disagreement with the initial rating assigned 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet.App. 112 (2007).  Therefore, a remand for 
additional notification would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
Veteran's service treatment records; post-service private and 
VA treatment records; VA examination reports; and hearing 
testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified of and made 
aware of the evidence needed to substantiate this claim, the 
avenues through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the Veteran.  
As such, there is no indication that there is any prejudice 
to the Veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Thus, any 
such error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, supra; Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes the following:  his contentions 
and hearing testimony; service treatment records; post-
service private and VA treatment records; and VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that the rule from Francisco does not apply where the 
appellant has expressed dissatisfaction with the assignment 
of an initial rating following an initial award of service 
connection for that disability.  Rather, from the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. §§ 4.45, 4.59 (2006).  

Malunion of the femur is rated 10 percent when there is 
slight knee or hip disability, 20 percent when there is 
moderate knee or hip disability, and 30 percent when there is 
marked knee or hip disability.  38 C.F.R. § 4.71a, Diagnostic 
Code 5255.  

Arthritis established by X-rays findings is rated based on 
limitation of motion of the affected joint.  When there is 
arthritis with at least some limitation of motion, but which 
would not be compensable under a limitation of motion code, a 
10 percent rating may be assigned for each affected major 
joint or group of minor joints.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (degenerative arthritis) and Diagnostic 
Code 5010 (traumatic arthritis).  

Limitation of motion of the thigh is rated 10 percent where 
extension is limited to 5 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5251.  

Limitation of flexion of the thigh to 45 degrees warrants a 
10 percent rating.  A 20 percent rating require that flexion 
be limited to 30 degrees.  A 30 percent rating requires that 
flexion be limited to 20 degrees.  A 40 percent rating 
requires that flexion be limited to 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic 5252.  

Impairment of the thigh is rated 10 percent where there is 
limitation of rotation of the thigh (cannot toe-out more than 
15 degrees of the affected leg), or where there is limitation 
of abduction of the thigh (cannot cross legs), and 20 percent 
where there is limitation of abduction of the thigh (motion 
lost beyond 10 degrees).  38 C.F.R. § 4.71a, Diagnostic Code 
5253.  

Normal range of motion of the hip is flexion from 0 to 125 
degrees and abduction from 0 to 45 degrees.  38 C.F.R. 
§ 4.71, Plate II.  

A 60 percent rating is warranted for an ankylosed hip in 
favorable position in flexion at an ankle between 20 degrees 
and 40 degrees, and slight adduction or abduction.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5250.  

A 10 percent rating is warranted for shortening of the bones 
of the lower extremity from 1 and 1/4 to 2 inches (3.2 cms to 
5.1 cms).  A 20 percent rating requires shortening of 2 to 2 
and 1/2 inches (5.1cms to 6.4 cms).  A 30 percent rating is 
warranted for shortening of the bones of the lower extremity 
from 2 and 1/2 to 3 inches (6.4 cms to 7.6 cms).  A 40 
percent rating requires shortening of 3 to 3 and 1/2 inches 
(7.6 cms to 8.9 cms).  38 C.F.R. § 4.71a, Diagnostic Code 
5275.  

VA treatment records dated from July 2002 to June 2003 show 
treatment for multiple disorders.  

A May 2004 VA orthopedic examination report noted that the 
Veteran sustained a motor vehicle accident in July 1979 and 
suffered a closed right femur fracture at the midshaft which 
was originally treated with traction for just over one month 
and, thereafter, with a quadriceps cast brace for 
approximately six weeks.  It was noted that the Veteran 
underwent physical therapy exercise treatment throughout the 
1980s and that an orthopedic evaluation in May 1980 was 
described as being normal except for the right lower 
extremity being a quarter of an inch shorter than that of the 
contralateral side.  It was also reported that a January 1980 
X-ray report described callus formation at the site of the 
fracture.  The Veteran presently reported that he had a 
constant and daily dull ache to the mid portion of his thigh 
with a baseline level of intensity of an eight out of ten.  
He stated that the area would worsen over prolonged periods 
of ambulation of anything greater than one-quarter of a mile 
in distance and/or prolonged periods of standing of anything 
greater than twenty minutes in duration.  

The Veteran indicated that he used as much as 1,600 mg per 
day of Ibuprofen on occasion with only mild mitigation of his 
symptoms.  He stated that over the past couple of months, he 
had been solely on Vioxx with also only mild mitigation of 
his symptoms.  It was noted that other than various shoe 
lifts for his leg length discrepancy, the Veteran denied the 
use of assistive ambulation devices such as a cane and/or 
front-wheeled walker, etc.  The Veteran denied that there 
were any adverse effects on the performance of his 
occupational tasks or activities of daily living as a result 
of his right femur complaints at the present time.  He stated 
that he had only lost approximately three of four days of 
work as a result of his femur complaints.  The Veteran 
indicated that he was currently employed as at a VA facility 
in patient travel and transportation.  It was noted that 
Computerized Patient Record System (CPRS) included a 
September 2003 X-ray report that showed an old, healed, 
fracture deformity of the midshaft of the femur with some 
bowing.  The Veteran denied that he had any ipsilateral lower 
extremity symptoms of paresthesias, paresis, paralysis, 
fatigability, lack of endurance, or incoodination throughout 
his daily activities including repetitive and normal tasks.  

The examiner reported that the Veteran had a generally 
muscular build and that he was not in acute distress and not 
ill in appearance.  The examiner stated that the Veteran 
walked in a fully erect posture without any noticeable 
instability or limp.  The examiner indicated that in the 
erect posture, the Veteran had a mild right-sided pelvic 
tilt.  The examiner reported that the Veteran's right lower 
extremity, when measured from the anterior superior iliac 
spine to the mid portion of the medial malleolus, was 92.5 cm 
and that the left lower extremity measured 95 cm when 
measured in the same manner.  The examiner stated that there 
was no gross deformity on inspection of the right thigh and 
that there was no tenderness to palpation.  

The assessment included residuals of a right femur fracture 
that were mostly those of a shorter right lower extremity and 
as likely as not post-traumatic arthrosis to the midshaft at 
the femur itself with the aforementioned deformity as seen on 
an X-ray of September 2003, as well as on the date of the 
examination.  The examiner commented that at the present 
time, the Veteran's right femur condition could only be 
considered mild to moderately disabling.  

A June 2004 VA orthopedic examination report indicated that a 
May 2004 X-ray report, as to the Veteran's right femur, 
showed an old healed fracture, midshaft.  It was noted that 
the Veteran had a history of a fracture of the right femur in 
a motor vehicle accident in 1979.  The Veteran reported that 
he currently had pain all the time in his right thigh which 
he described as a dull ache that varied in intensity with an 
average of six out of ten.  He stated that the pain would 
increase if he had to sit for over an hour at a time.  It was 
noted that the Veteran used no ambulatory aids.  The Veteran 
remarked, as to work effect, that he would have pain if he 
sat for a long time.  He indicated that he used Ibuprofen for 
treatment and that his foot would turn out to the side when 
he walked.  He stated that his right leg was about one inch 
shorter than his left leg and that he used a lift in his 
shoe.  The Veteran reported that he could not run at all and 
that he would have pain with repetitive use.  He indicated 
that with damp and cold weather, he could go for months at a 
time with increased pain.  He noted that he missed about nine 
days the previous winter due to the increased pain.  

The examiner reported that on examination of the Veteran's 
right femur, he noted slight tenderness in the middle third 
of the anterior thigh to deep palpation.  The examiner stated 
that there was no swelling.  The examiner indicated that on 
ambulation, the Veteran did not have a limp, but that he did 
have a slight external rotation gait of about 15 degrees more 
than on the left side.  The examiner reported that on 
observing the Veteran's heels, his right leg was about 3/8ths 
of an inch shorter.  It was noted that the Veteran was 
wearing sandals with no lifts and that there were well-healed 
fraction pin scars below the right knee from his fractured 
femur treatment.  The diagnoses included right femur with an 
old healed fracture of the midshaft with a leg length 
discrepancy.  The examiner commented that the functional 
impairment was between slight and moderate.  The examiner 
reported that there was no weakness, fatigability, or 
incoordination in the above area.  In an addendum, the 
examiner reported that the functional impairment was slight.  

VA treatment records dated from July 2004 to June 2006 refer 
to treatment for several disorders including right leg 
problems.  

For example, an August 2005 report from J. A. Meaney, M.D., 
indicated, as to an assessment, that the Veteran's right leg 
was an inch shorter than his left which would throw off his 
hips giving him bursitis symptoms and his lower back causing 
some discomfort there.  It was noted that there was no 
significant numbness or tingling.  Dr. Meaney stated that the 
Veteran had a significant disability and that having a leg an 
inch shorter was a chronic disability that was going to 
bother him forever.  Dr. Meaney remarked that such disability 
was going to predispose the Veteran to arthritic hips, an 
arthritic lower back, and perhaps knee problems down the 
road.  It was noted that the Veteran's disability would be 
inexorably progressive throughout the course of his life.  

A June 2006 VA orthopedic examination report noted, as to the 
Veteran's right femur, that he was involved in a single car 
roll over accident in 1979 after drinking and driving and 
that he suffered a transverse mid femur fracture that was not 
surgically addressed, but was placed in traction.  The 
Veteran reported that he did well for some time, but that he 
then developed right-sided leg pain that prohibited him from 
cycling.  He presently complained of daily pain and stated 
that he had been seen by many orthopedic physicians.  He 
related that he had recently had a right knee arthroscopy.  
It was noted that a private orthopedic note dated in August 
2005 showed full range of motion in the right knee and hip, 
but that others discussed some limitation in knee flexion.  
The Veteran stated that he had an addiction problem and that 
he presently used minimal narcotic pain medication.  He 
stated that he used high doses of Advil at 3600 mg daily.  He 
reported that his residuals of a fracture of the right femur 
had progressively worsened since onset.  

As to medical history, the Veteran indicated that he was 
hospitalized in 1979 for his fracture of the right femur.  It 
was noted that there was a history of trauma to the right mid 
femur, but no history of bone neoplasms or osteomyelitis.  
The Veteran reported that he did not have inflammation, but 
that he did have pain in the mid femur.  It was noted that 
there was no abnormal motion.  He stated that he did have a 
deformity, as his right leg was shortened by 1 inch.  The 
Veteran indicated that the used a cane and that it provided 
good effectiveness.  He reported that he would have weekly 
flare-ups with a duration of one to two days.  He described 
the flare-ups as moderate.  The Veteran stated that the 
flare-ups would cause more pain and frustration as well as an 
inability to ambulate or to accomplish tasks as well.  

The examiner reported that there was evidence of leg 
shortening.  The examiner stated that there was abnormal 
motion of the right knee and that there was no malunion or 
signs of infection.  It was noted that the Veteran had an 
antalgic gait with poor propulsion.  The examiner indicated 
that there was no evidence of abnormal weight bearing in the 
feet or functional limitation with standing.  As to 
functional limitation with walking, the examiner stated that 
the Veteran was able to walk one third of a mile.  The 
examiner reported that there was no ankylosis or 
constitutional signs of bone disease.  

As to flexion of the Veteran's right knee, the examiner 
indicated that active motion against gravity was from 0 to 
120 degrees.  The examiner reported that pain began at 90 
degrees and ended at 120 degrees.  The examiner stated that 
passive flexion of the Veteran's right knee was from 0 to 140 
degrees with pain beginning at 90 degrees and ending at 140 
degrees.  It was noted that there was no additional loss of 
motion on repetitive use.  As to extension of the Veteran's 
right knee, the examiner indicated that active and passive 
motion against gravity was from 0 to 0 degrees.  The examiner 
stated that pain began and ended at 0 degrees and that there 
was no additional loss of motion on repetitive use.  

The examiner indicated that active flexion of the Veteran's 
right hip was from 0 to 125 degrees and that there was no 
loss of motion on repetitive sue.  The examiner reported that 
active extension of the Veteran's right hip was from 0 to 30 
degrees and that there was no loss of motion on repetitive 
use.  The examiner noted that active abduction of the 
Veteran's right hip was from 0 to 45 degrees and that active 
adduction was from 0 to 25 degree, with no additional loss of 
motion on repetitive use.  It was noted that active internal 
rotation of the Veteran's right hip was from 0 to 40 degrees 
with active external rotation of 0 to 60 degrees.  There was 
no loss of motion on repetitive use with rotation.  

The examiner reported that there was no evidence of genu 
recurvatum, malunion or os calcis or astragulus, or 
osteomyelitis.  A radiological report related, as to an 
impression, that there was some irregularity of the mid 
femoral shaft due to the presence of an old healed fracture.  
It was noted that the soft tissues were intact.  The 
diagnosis was a history of a right femur fracture.  The 
examiner indicated that the bone had a callus that was 
unchanged from the previous examinations.  The examiner 
commented that he could not reconcile why the Veteran had so 
much pain in his leg, as opposed to in his knee, which did 
demonstrate some objective findings.  The examiner indicated 
that there were no significant occupational effects or 
effects on the Veteran's activities of daily living due to 
his residuals of a right femur fracture.  

As to the Veteran's right hip and right knee, the examiner 
indicated that it was difficult to get a clear picture of 
what area actually hurt the Veteran the most, but that he 
reported that his "whole leg" had discomfort on a daily 
basis and that his knee was certainly worse.  It was noted 
that the Veteran had developed right knee osteoarthritis that 
required surgery.  The Veteran reported that he wore braces 
on both of his knees.  He stated that he was recently 
climbing up a ladder and that he fell secondary to his right 
knee giving way.  He stated that his symptoms had 
progressively worsened.  As to medical history, the Veteran 
indicated that he had not had any hospitalizations or 
surgery.  He stated that he had not suffered any trauma to 
his joints.  It was noted that there were no constitutional 
signs of arthritis or incapacitating episodes of arthritis.  
The Veteran reported that, as to his right knee and hip, he 
did not have deformity, giving way, or instability.  He 
stated that he did have pain and stiffness on the right side 
in his hip and knee.  He indicated that there was no 
weakness, locking episodes, dislocation or subluxation, or 
effusion.  The Veteran stated that he had moderate flare-ups 
of joint disease in his right knee on a weekly basis.  It was 
noted that there was no inflammation.  

As to the physical examination, the Veteran's gait and the 
range of motion of his right knee and right hip were 
discussed above.  The examiner indicated that the Veteran had 
creptitus, tenderness and painful movement of his right knee.  
The examiner stated that the Veteran's right knee did not 
have grinding or instability, but that it did have clicks or 
snaps.  The examiner indicated that there was subpatellar 
tenderness and a meniscus abnormality.  It was noted that 
there was no effusion, dislocation, or locking noted.  The 
examiner reported that the McMurray's test was positive.  The 
examiner reported that the Veteran's right leg was shortened 
by 1 inch when measuring from the anterior superior iliac 
spine to the medial malleolus.  It was noted that the 
Veteran's legs muscles were symmetrical and non-atrophied.  

The diagnoses included right hip pain, strain, which may be 
secondary to the Veteran's leg shortening.  The examiner 
noted that there was no evidence of intrinsic hip disease.  
The examiner commented that it was very difficult to 
establish functional limitations of each area when the 
Veteran had "whole leg" complaints.  Right knee 
degenerative joint disease was also diagnosed.  The examiner 
indicated that there were no significant effects on 
occupational activities.  The examiner indicated that the 
effects on daily activities ranged from none to moderate.  

VA treatment records dated from August 2006 to November 2006 
refer to continued treatment.  

A December 2006 VA orthopedic examination noted that the 
Veteran had a fracture of the right femur in 1979 in a single 
vehicle rollover accident with no surgery.  He stated that 
his right hip first started to bother him right after the 
accident.  The Veteran indicated that he currently had pain 
daily that averaged a seven out of ten.  He indicated that he 
did not have flare-ups, but that the pain increased with cold 
weather.  As to daily activities, the Veteran stated that he 
could sit for a maximum of twenty minutes and walk for a 
maximum of a couple hundred yards.  

The examiner reported that there was no tenderness to 
palpation of the Veteran's hips and that muscle strength 
testing was 5/5.  As to range of motion of the Veteran's 
right hip, all from 0 degrees, and all with some complaint of 
pain on terminal degrees, the examiner reported that flexion 
was 65-50-45; abduction was 35-40-35; adduction was 15-15-12; 
internal rotation was 35-35-35; and external rotation was 45-
45-45.  The examiner reported that the Veteran's right leg 
was approximately 1 inch short compared to the left leg.  The 
diagnoses included right hip with chronic strain and 
functional impairment between slight and moderate.  The 
examiner indicated that there was no weakness, fatigability, 
or incoordination.  The examiner commented that the Veteran's 
right hip disability was not "secondary service-connected" 
as the Veteran stated that it started right after the 
accident.  

Private and VA treatment records dated from December 2006 to 
November 2008 show that the Veteran was treated for multiple 
disorders.  

For example, a March 2008 statement from Dr. Meaney noted 
that the Veteran had several significant medical injuries 
that were secondary to his service-connected fractured right 
femur.  Dr. Meaney essentially stated that the Veteran's 
current right disability, left knee disability, right ankle 
disability, and a wrist disability were all a result of the 
Veteran's right femur problem.  

The most recent November 2008 VA orthopedic examination 
report noted that the Veteran was involved in a roll over 
type of motor vehicle accident while on active duty and that 
he sustained a serious injury to his right lower extremity.  
The Veteran reported that he ended up with a 1 inch 
shortening of the right lower extremity and that he had worn 
lifts in the past and tried to lead an active life.  He 
stated that because of family problems and social problems in 
the 1990s, he had a well documented history of substance 
abuse.  The Veteran indicated that, among other reasons, the 
substances were used for pain control in various areas of his 
body including his mind.  He reported that he developed 
significant knee symptoms in his right knee in the early 2000 
time frame.  

The examiner stated that it should be noted that the Veteran 
was under the influence of drugs in the 1990s, and that it 
was very difficult to document whether or not he had any 
right knee symptomatology.  The examiner indicated that it 
was well documented that first in around 2003 or 2004, the 
Veteran had an arthroscopic procedure to the right knee where 
a partial tear was found of the anterior cruciate ligament.  
It was noted that the tear was not addressed and that the 
Veteran was primarily treated for an injury to the medical 
collateral ligament.  The examiner reported that the Veteran 
did not do well following such an operative procedure and 
that he was eventually under the care of a private physician 
(Dr. Meaney) and underwent an open formal right knee anterior 
cruciate ligament reconstruction.  

The Veteran reported that he currently had discomfort if he 
attempted to move his right hip at the extremes of motion.  
He stated that he wore a shoe lift because of shortening of 
the right lower extremity and that he also wore a knee brace 
for his active day.  The Veteran stated that he was no longer 
able to comfortably run and that he had found that bicycling 
had also become difficult.  It was noted that even though 
there was no history of an ankle injury, the Veteran 
developed floaters in the knee.  The Veteran indicated that 
once he became sober in 2000, one day after just doing some 
yard work, his right knee became swollen.  He reported that 
attention was therefore drawn to his right knee and that led 
to the first arthroscopic surgery and then the anterior 
cruciate ligament reconstruction.  

The examiner indicated that on physical examination, the 
Veteran had well healed surgical scars on the right knee of 
no consequence.  The examiner stated that after multiple 
tests, the Veteran's right knee revealed a stable front to 
back position as well as medial lateral stability.  The 
examiner indicated that active and passive range of motion of 
the Veteran's right knee on repetitive times was 10 to 120 
degrees.  The examiner stated that that Veteran's calf and 
thigh circumference were equal, bilaterally, and that there 
was no increase in the mid patellar circumference.  It was 
noted that there was some mild thickening anterolaterally 
above the right knee and about the right ankle.  

As to range of motion of the Veteran's right hip, the 
examiner indicated that he had full abduction on multiple 
motions although there was pain during the last 15 degrees.  
The examiner reported that internal rotation of the right hip 
got to 80 degrees with pain during the last 30 degrees of 
external rotation.  The examiner stated that extension was 30 
degrees without hesitation and that internal rotation was 35 
degrees but with pain during the last 15 degrees.  It was 
noted that palpation of the right thigh did not reveal any 
visible palpable deformities.  The examiner indicated that 
when measuring from the umbilicus to the tip of the medial 
malleolus and from the jugular notch to the tip of the medial 
malleolus, he could come up with 1 inch of overall right 
lower extremity shortening.  The examiner reported that a 
November 2008 X-ray report revealed that the Veteran's right 
hip was normal.  The examiner indicated that an X-ray of the 
Veteran's right femur showed an old fracture of the mid shaft 
that was seemingly well aligned.  The examiner indicated that 
an X-ray, as to the Veteran's right knee, showed visible 
evidence of a formal proper anterior cruciate ligament 
repair, but there were superimposed degenerative changes with 
moderately severe narrowing and degeneration of the medial 
compartment of the right knee.  

The examiner commented that it was his opinion that the 
trauma that produced the Veteran's femur fracture also 
produced a knee injury which really did not become 
symptomatic until after the Veteran became really sober in 
2000.  The examiner noted that for no apparent reason other 
than one day doing some yard work, the Veteran ended up with 
a verified diagnosis of an anterior cruciate ligament 
deficient knee.  The examiner stated that a torn medial 
meniscus in a young forty-eight year old would only come from 
long term problems with instability of the knee.  The 
examiner reported that if was not recognized or properly 
treated as far as its aggravation from leg shortening, the 
impact of the shortening would further exacerbate the 
degenerative changes which had developed in the knee.  The 
examiner stated that as far as function was concerned, the 
Veteran would have down the line further and further trouble 
with the right knee as arthritis could not be cured with the 
medical knowledge of today.  The examiner specifically 
commented that he felt that without any other significant 
trauma, the motor vehicle accident in 1979 caused with a 
reasonable medical certainly not only the femur fracture, but 
injury to the knee.  The examiner commented that he could not 
account for what the Veteran complained about in and about 
the right hip during the last 30 degrees of motion.  The 
examiner remarked that there was no objective evidence to 
indicate the reasoning for the discomfort that the Veteran 
experienced.  

The RO has rated the Veteran's residuals of a fracture of the 
right femur under Diagnostic Code 5255 for malunion of the 
femur with slight hip disability.  It is important to note 
that despite right knee and right hip problems, the Veteran 
is actually solely service-connected for residuals of a 
fracture of the right femur.  The Veteran is not currently 
service-connected for a right knee disability and service 
connection was previously denied for a right hip disability.  
The Board notes that the criteria for a higher rating under 
Diagnostic Code 5255 are not met.  The most recent November 
2008 VA orthopedic examination report, as well as previous VA 
orthopedic examinations reports dated in December 2006, June 
2006, June 2004, and May 2004, respectively, as well as other 
recent treatment records, do not show evidence of malunion of 
the femur.  

The Board observes that the May 2004 VA orthopedic 
examination report noted that the Veteran's right femur 
condition could only be considered mild to moderately 
disabling.  The subsequent June 2004 VA orthopedic 
examination report included an addendum that reported that 
the Veteran's functional impairment was slight.  
Additionally, the June 2006 VA orthopedic examination report 
indicated that Veteran's history of a right femur fracture 
had no significant occupational effects or effects on his 
activities of daily living.  It was also noted that the 
Veteran's right hip and knee problems had no significant 
occupational effects, although they did have none to moderate 
effects on his activities of daily living.  The December 2006 
VA orthopedic examination report included a notation that the 
Veteran's right hip impairment was between slight and 
moderate.  Further, the examiner at the most recent November 
2008 VA orthopedic examination commented that he could not 
account for what the Veteran complained about in and about 
the right hip during the last 30 degrees of motion.  The 
examiner remarked that there was no objective evidence to 
indicate the reasoning for the discomfort that the Veteran 
experienced.  The Board notes that with no evidence of 
malunion of the femur, the evidence simply does not show 
symptomatology indicative of malunion of the femur with 
moderate hip disability as required for a 20 percent rating 
under Diagnostic Code 5255.  

Additionally, the evidence fails to indicate that a higher 
rating is warranted pursuant to Diagnostic Codes 5250, 5251, 
5252, and 5253.  Even considering the effects of pain during 
use and flare-ups, there is no probative evidence that right 
hip motion is limited to the degree required for a rating 
higher than 10 percent under such limitation of motion codes 
(to include any evidence of ankylosis).  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet.App. 202 (1995) 
(effects of pain on motion to be considered).  Also there is 
no shortening indicative of a higher 20 percent rating under 
Diagnostic Code 5275.  

This is an initial rating case.  The Board finds that there 
are no distinct periods of time, since the effective date of 
service connection, during which the Veteran's residuals of a 
fracture of the right femur have been more than 10 percent 
disabling. Thus "staged ratings" greater than 10 percent are 
not warranted for any period of time since the effective date 
of service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1).  The evidence does not reflect that the 
Veteran's residuals of a fracture of the right femur, alone, 
has caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned rating), or 
necessitated frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Based on the foregoing, the Board finds that 
referral for consideration of assignment of extra-schedular 
ratings is not warranted.  38 C.F.R. § 3.3219(b)(1).  

The weight of the evidence demonstrates that the Veteran's 
residuals of a right femur fracture are no more than 10 
percent disabling.  As the preponderance of the evidence is 
against the claim for an increased rating for this 
disability, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial rating higher than 10 percent for residuals of a 
right femur fracture is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


